Citation Nr: 1711012	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  03-15 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for irregular sleep patterns, forgetfulness, sore joints, and extreme fatigue, all claimed as due to an undiagnosed illness, or, in the alternative, diagnosed as sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel





INTRODUCTION

The Veteran had a period of ACDUTRA (active duty training) from June 1983 to August 1983.  He then had active duty from December 1990 to May 1991, where he served in Southwest Asia from January to April 1991, and a second period of active duty from July 1996 to March 1997, where he served in Germany.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in November 2007.  The Board finds there is compliance with the prior remand.

Although the Veteran did not specifically file a service connection claim for sleep apnea, but instead for irregular sleep patterns, extreme fatigue, and Gulf War Syndrome, the VA does not require that a claimant file service connection claims for every diagnosed condition, but, rather, will construe claims liberally to encompass any diagnosis resulting from the particular symptoms.  Here, the medical evidence showed that the Veteran was diagnosed with sleep apnea.  Although the RO did not address sleep apnea a separate issue, it is clear from the January 2016 supplemental statement of the case that the RO adjudicated a claim for service connection for sleep apnea when it confirmed the denial of entitlement to service connection for irregular sleep patterns, forgetfulness, sore joints, and extreme fatigue all as due to an undiagnosed illness.  Furthermore, the May 2007 statement of the case makes clear that the RO also adjudicated a service connection claim for sleep apnea when it confirmed the denial of service connection for chronic fatigue syndrome.  Therefore, the Board has recharacterized the claim to include this condition.





FINDINGS OF FACT

1. The evidence establishes the Veteran's irregular sleep patterns, forgetfulness, sore joints, and extreme fatigue were symptoms of his diagnosed obstructive sleep apnea, and not due to an undiagnosed illness.  

2. The evidence of record shows that the Veteran's sleep apnea is not related to service, and is not shown to be caused or aggravated by a service-connected disability. 


CONCLUSIONS OF LAW

1. Service connection for irregular sleep patterns, forgetfulness, sore joints, and extreme fatigue, all as due to an undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).

2. The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA's duty to notify was satisfied by letter in January 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.

Also, the Veteran was provided VA examinations of his claimed symptoms of irregular sleep patterns, forgetfulness, sore joints, and extreme fatigue and diagnosed sleep apnea.  These examinations and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Service Connection

The Veteran claims service connection for irregular sleep patterns, forgetfulness, sore joints, and extreme fatigue, all as due to an undiagnosed illness, and in the alternative, sleep apnea.  Specifically, averring in his September 2001 claim that he began to have irregular sleep patterns, forgetfulness, sore joints, and extreme fatigue a few months after he returned from the Gulf in 1991.  He elaborated in his November 2002 notice of disagreement that he went to the VA hospital in the early 1990's to address these problems, which he still has today.  He averages four to five hours of sleep a night and his whole body hurts when he wakes up in the morning.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, generally, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet. App. 341, 346 (1999). 

The Veteran in this case served in the Persian Gulf during the Gulf War.  His records indicate he was called into active service for Operation Desert Shield/Storm in December 1990 and served in Saudi Arabia.  Under 38 U.S.C. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  To constitute a "qualifying" chronic disability, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). 

The term "objective indications of chronic disability" includes both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(3).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: Fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, menstrual disorders.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(b). 

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): An undiagnosed illness; the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: Chronic fatigue syndrome; Fibromyalgia; Irritable bowel syndrome; Any diagnosed illness that the Secretary determines warrants a presumption of service-connection; or Any other illness that the Secretary determines meets the following criteria for a medically unexplained chronic multisymptom illness.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2).

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness shall be rated using evaluation criteria from part 4 of this chapter for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability shall be considered service connected for purposes of all laws of the United States.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(4).  The applicable presumptive period specified in 38 C.F.R. § 3.317(a)(1)(i) has been extended several times and it currently ends December 31, 2021.  See 81 Fed. Reg. 71382 (October 17, 2016). 

Compensation shall not be paid if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(c).

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant. 

Service treatment records are negative for any complaints or treatment for irregular sleep patterns, forgetfulness, generalized sore joints, or extreme fatigue.  Moreover, an April 1991 record notes the Veteran was examined prior to demobilization.  The record contains 18 specific questions that appear related to Gulf War type symptomatology.  The Veteran indicated yes to only four such questions: had he experienced diarrhea or vomiting; swollen glands for which the cause was unknown; lived or worked in close proximity to the local population; and, any other injury.  He indicated he had sustained an injury to his right thumb, worked with prisoners of war, and ate local poultry products.  The April 1991 examination report notes the Veteran was found physically fit for demobilization.  

A November 1993 VA treatment record notes the Veteran reported fatigue and sore joints.  He slept well, but had bad snoring.  He was "tired-out" and yawned.  He was diagnosed with "chronic fatigue syndrome-like [with] symptoms as listed."  

A May 2002 medical report from his German physician states that following a detailed medical history and clinical examination, the following symptoms, with progressive course of complaints over the past year, were present: chronic fatigue syndrome; progressive disturbances to concentration; lessened performance capacity; polymyalgia, polyarthralgia with intermittent exacerbations; and insomnia and sleep disturbances.  The report notes such symptoms initially occurred several months after returning from the Gulf War and had a progressive course.  "From a medical viewpoint it is URGENTLY indicated to either rule out or to confirm the relationship between the Gulf War (with possible chemical exposure) and the progressive signs of the illnesses shown above."

The Veteran underwent a VA contracted medical examination in November 2006.  He reported increased fatigue, rapid exhaustion and sleep disturbances since his deployment from Saudi Arabia.  He also suffered pains in his arms, knee, and back, especially after physical training.  The examiner found that his physical examination was "essentially in the normal range.  In places, only very few uncharacteristic deviations from the normal values resulted."  Leucocytosis was conspicuous, against which the protein C-reactive protein was not elevated.  This was possibly connected with cigarette smoking.  The noticeable excess weight was due to the Veteran's eating habits.  The examiner opined that the examination results could neither support the assumption of a fatigue syndrome nor deny it.  "A sleep apnea syndrome could also cause similar complaints and should therefore be ruled out by an appropriate exam in the sleep laboratory.  We were not able to verify an apparent illness in the area of internal medicine that could suitably explain the present symptoms."

A January 2015 private treatment record notes the Veteran underwent a sleep study in which he complained of difficulties maintaining sleep and noted his sleep problems started during his deployment in 1991.  He was diagnosed with severe obstructive sleep apnea.  The report further notes "[a]s sleeping problems started during the time in the military and [the Veteran] had already been overweight at that time it is more than likely that sleep apnea is service related."

A September 2015 VA medical opinion notes that after reviewing the Veteran's VA treatment records and virtual file, it was less likely than not that obstructive sleep apnea was causally related to the Veteran's active service or some other event.  The examiner explained that the Veteran only received a sleep study with confirmation of sleep apnea in 2015.  While the sleep study clinician attributed the Veteran's current sleep apnea to being overweight in the military, this was irrelevant as sleep apnea was never discussed medically until 2015, many years after being in the military.  "The veteran [obstructive sleep apnea], and any sleep disorder or disturbance is not at all related to military at this time.  The evidence is lay statement with no supportive data in record and no sleep disturbance or sleep apnea condition existing."

A subsequent September 2015 VA medical opinion notes after also reviewing the Veteran's VA treatment records and virtual file, it was at least as likely as not that symptoms of sleep problems, forgetfulness, sore joints, and extreme fatigue were causally related to obstructive sleep apnea.  The examiner explained that the collective symptoms could be related to obstructive sleep apnea that was diagnosed in 2015.  Indeed obstructive sleep apnea could cause several types of symptoms varying from tiredness to mood changes.  "Therefore it is conceivable that the veterans [diagnosis of obstructive sleep apnea] is more than likely the cause of his symptoms- as no other conditions exist at this time to support the symptoms."  The examiner further cited medical literature in support of his findings.  

Upon careful consideration of the Veteran's allegations in conjunction with all the evidence of record and applicable law and regulations, and for the reasons set forth below, the Board finds that the evidence weighs against the Veteran's service connection claim.  

The Board finds the September 2015 VA examiner's opinion that it was at least as likely as not that symptoms of sleep problems, forgetfulness, sore joints, and extreme fatigue were causally related to obstructive sleep apnea to be of great probative value because the conclusions are supported by medical rationale and are consistent with the verifiable facts regarding the Veteran's contentions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  

Indeed, a November 1993 VA treatment record notes the Veteran reported fatigue and sore joints.  He was diagnosed with "chronic fatigue syndrome-like [with] symptoms as listed."  During his November 2006 VA contracted examination he reported increased fatigue, rapid exhaustion, sleep disturbances, and pains in his arms, knee, and back since his deployment from Saudi Arabia.  The examiner opined that the examination results could neither support the assumption of a fatigue syndrome nor deny it and found a sleep apnea syndrome could also cause similar complaints and should therefore be ruled out by an appropriate exam in the sleep laboratory.  Thus, the Veteran underwent a sleep study in January 2015 and was diagnosed with obstructive sleep apnea.  The September 2015 VA examiner's finding that the Veteran's symptoms of sleep problems, forgetfulness, sore joints, and extreme fatigue were related to his sleep apnea is not contradicted by any other evidence of record and is not refuted by the Veteran.  Furthermore, it is supported by medical literature.  Thus, the Board finds the September 2015 VA examiner's opinion that the Veteran's symptoms are related to his obstructive sleep apnea to be highly probative.  As the Veteran's symptoms of sleep problems, forgetfulness, sore joints, and extreme fatigue result from obstructive sleep apnea, it cannot be considered an undiagnosed or chronic multisymptom illness and thus cannot fall under the liberalized provisions regarding undiagnosed illnesses set forth in 38 C.F.R. § 3.317.  Therefore, service connection under the provisions of 38 C.F.R. § 3.317 are not warranted.

Although chronic fatigue syndrome is presumptively associated with Persian Gulf service, that has actually not been diagnosed here.  The VA records indicated the Veteran had chronic fatigue syndrome-like  symptoms (emphasis added).  The fact that the examiner added "like" to the assessment means a diagnosis of chronic fatigue syndrome was not made, but, rather, that the symptoms were "like" those associated with that condition.  None of the subsequent medical records reflect a diagnosis of chronic fatigue syndrome.  Therefore, service connection under the provisions of 38 C.F.R. § 3.317 are not warranted.

Sleep apnea must be considered on a non-presumption service connected basis.  The Board finds direct service connection for sleep apnea is not warranted.  Indeed the Board also finds the September 2015 VA examiner's opinion that that it was less likely than not that obstructive sleep apnea was causally related to the Veteran's active service or some other event to be of great probative value as this finding was also supported by medical rationale and was consistent with the verifiable facts regarding the Veteran's contentions.  Although the January 2015 private treatment record notes it is more than likely that sleep apnea is service related because the Veteran reported his sleep problems started during his deployment in 1991 and the Veteran had already been overweight at that time, the September 2015 VA examiner persuasively explained that this finding was inaccurate.  The examiner notes that while the sleep study clinician attributed the Veteran's current sleep apnea to being overweight in the military, this was irrelevant as sleep apnea was never discussed medically until 2015, many years after being in the military.  Also, the evidence was a lay statement with no supportive data in record.  Thus, the Board finds the September 2015 VA examiner's opinion to be the most probative.  

Moreover, the Veteran had no complaints or treatment for sleep problems during service, as reflected in his many, service treatment records.  On his April 1991 Report of Medical History, he denied ever having frequent trouble sleeping.

The Board notes the January 2015 private treatment record states the Veteran's sleep apnea was due to obesity in service.  However, service-connection for sleep apnea secondary to obesity may not be established because obesity is not considered a disease or injury for which service connection may be established.  Moreover, there is absolutely no indication in the 1990-91 service records that the Veteran was considered overweight at that time.  December 1990 records show a weight of 185 pounds, and the Veteran is 6'1" tall.  

In January 2017, VA's Office of General Counsel (OGC) issued a precedential opinion addressing questions regarding whether obesity may be considered a "disease" for the purposes of service connection under U.S.C.A. §§ 1110 and 1131; and, whether obesity may be considered a disability for purposes of secondary service connection, whether it may be treated as an in-service "event" from which a service-connected disability may result, and whether it may be an "intermediate step" between a service-connected disability and a current disability that may be service-connected on a secondary basis.

In general, VAOPGCPREC 1-2017 concludes that obesity per se is not a disease or injury for purposes of 38 U.S.C. §§ 1110 and 1131 and therefore may not be service connected on a direct basis. 

Similarly, obesity is not a "disability" for the purposes of secondary service connection under 38 C.F.R. § 3.310; and, because it occurs over an extended period of time, the onset of obesity cannot qualify as an in-service "event" for the purposes of establishing service connection.

Finally, VAOPGCPREC 1-2017 recognizes that obesity may act as an "intermediate step" between a service-connected disability and a current disability that may be service-connected on a secondary basis under 38 C.F.R. § 3.310 (a).  Although the Veteran is service connected for a right knee and lumbar spine disability, there is no indication in the record that such disabilities caused the Veteran's obesity.  Instead, a November 2006 VA contracted medical examination found the Veteran's noticeable excess weight was due to his eating habits.  Therefore, the Board finds that service connection for sleep apnea is not warranted on a direct or secondary basis.  

In sum, the Board finds the elements of service connection for irregular sleep patterns, forgetfulness, sore joints, and extreme fatigue, all as due to an undiagnosed illness, and in the alternative sleep apnea, has not been met.  Accordingly, service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53.


ORDER

Service connection for irregular sleep patterns, forgetfulness, sore joints, and extreme fatigue, all claimed as due to an undiagnosed illness, or, in the alternative diagnosed as sleep apnea, is denied. 

____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


